Citation Nr: 1003517	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  07-39 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a skin disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The Veteran had verified active service from January 1986 to 
November 2004.  He also apparently had many years of 
additional service in the Army Reserve.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 RO rating decision that 
denied service connection for a skin disorder (actinic 
keratosis).  The Veteran provided testimony at a personal 
hearing at the RO in March 2008.  In November 2009, the 
Veteran testified at a Travel Board hearing at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  

The Veteran's service treatment records show that he was 
treated for skin problems on a number of occasions.  For 
example, a November 1985 examination report, apparently for 
Reserve purposes, noted that the Veteran had several small 
upper quadrant abdominal wall lesions that were probably 
lipomas.  A December 1995 treatment entry noted that the 
Veteran had a lesion on the left side of the nose.  The 
assessment was somewhat illegible, but appeared to refer to a 
possible raised epidermal cyst.  A December 1995 consultation 
report related a provisional diagnosis of a probably benign 
skin lesion.  It was noted that the Veteran had a two year 
history of a lesion on the left nose.  The assessment was 
rule out basal cell carcinoma.  An August 1997 consultation 
sheet related an assessment of actinic keratoses of the nose 
and seborrheic keratoses of the arm.  A January 1998 entry 
indicated an assessment of a history of actinic keratoses, 
none seen at that time, and a history of seborrheic keratoses 
of the torso, as well as several melanocytic nevi, fairly 
benign appearing.  

On a medical history form at the time of a March 1999 
examination, the Veteran checked that he had a tumor, growth, 
cyst, or cancer.  The reviewing examiner indicated that the 
Veteran was status post excision of a neck cyst in 1985 and 
that he was status post a lipoma excision of the left thigh 
in 1988.  The objective March 1999 examination report 
indicated that the Veteran had several macules noted on the 
right lower back as well as one on the right lower quadrant.  
On a medical history form at the time of the July 2004 
separation examination, the Veteran checked that he had skin 
diseases as well as a tumor, growth, cyst, or cancer.  The 
reviewing examiner reported that the Veteran had a fibrous 
papilla on the nose and nodules on the wrist removed.  It was 
also noted that the Veteran had lipomas around the waist and 
a cyst removed from his neck.  The July 2004 objective 
separation examination report included a notation that the 
Veteran's skin was normal.  

Post-service private treatment records show treatment for 
variously diagnosed skin problems.  

For example, an October 2006 report from Franciscan Skemp, 
Mayo Health System, noted that the Veteran reported that he 
had an irritated spot on his forehead for the last several 
years.  He indicated that it seemed red and scaly, but that 
it did not itch.  The Veteran reported that the spot had bled 
in the past and that it was right where the bridge of his cap 
would be, and he thought it was irritated because of his cap.  
The examiner reported that the skin examination revealed a 1 
cm flat, erythematous, scaled lesion that was consistent with 
an actinic keratosis.  The assessment included an actinic 
keratosis.  The examiner stated that he did a 
freeze/thaw/freeze pattern without difficulty on the forehead 
lesion.  

A November 2006 VA scars examination report noted that no 
claims file was sent because the RO reported that no evidence 
in the file was pertinent to the Veteran's claim.  The 
examiner indicated that the Veteran brought private treatment 
records that showed an October 2006 visit listing the 
diagnosis and treatment for the skin lesion in question.  The 
Veteran reported that in mid 2003 or so, he noticed what he 
thought was an abrasion on his right forehead.  He indicated 
that he thought it was from wearing his Army beret, but that 
it never resolved.  He stated that he never had treatment for 
such disorder during service.  The Veteran reported that the 
area was scaly and that every few months it would bleed a 
little bit and would rarely itch.  He indicated that he would 
treat the bleeding with topical antibiotic ointment which 
would seem to help, but that it never resolved.  It was noted 
that the Veteran saw his family physician in October 2006 and 
was diagnosed with an actinic keratosis which was treated 
with liquid nitrogen.  

The diagnosis was actinic keratosis of the right forehead, 
status post cyrotherapy, non-tender, with no disfigurement 
expected.  The examiner commented that the Veteran's forehead 
lesion was not due to scarring from wearing an Army black 
beret.  The examiner stated that the Veteran had been 
diagnosed with an actinic keratosis which was a pre-malignant 
lesion that developed on sun damaged skin.  The examiner 
remarked that the Veteran had been appropriately treated with 
liquid nitrogen cyrotherapy which was widely utilized and an 
effective treatment for such condition.  It was noted that 
the Veteran appeared to have a small shallow lesion and it 
was anticipated that his treatment was curative.  The 
examiner stated that there was no indication that there would 
be residual scarring or pain in the area.  

The Board observes that the VA examiner specifically noted 
that the Veteran's claims file was not available.  The 
examiner also solely discussed the Veteran's forehead lesion 
and did not refer to any other possible skin problems.  
Additionally, as noted below, the forehead lesion was 
subsequently diagnosed as basal cell carcinoma.  

A June 2008 report from D. F. Falk, M.D., indicated that the 
Veteran was noted to have a persisting lesion on the forehead 
which was of concern and sent to dermatology for evaluation.  
The Veteran reported that the lesion had been present for 
about six years and that it was initially treated with liquid 
nitrogen on several occasions, without resolution.  It was 
noted that about a year earlier, a dermatologist performed a 
punch biopsy which was signed out as showing changes 
representing interdermal nevus and also a small cyst with no 
atypical characteristics seen.  Dr. Falk indicated that his 
shared his concern with the Veteran that the lesion on his 
forehead may be skin cancer and recommended a biopsy for 
pathology evaluation.  A June 2008 biopsy report related an 
impression of basal cell carcinoma involving the surgical 
margins arising associated with a coincidental interdermal 
nevus involving the deep margin.  

As noted above, the November 2006 VA scars examination report 
did not include review of the Veteran's claims file.  
Additionally, the Veteran was subsequently diagnosed with 
basal cell carcinoma as to a forehead lesion.  The Board 
observes, therefore, that the Veteran has not been afforded a 
VA examination with the opportunity to obtain a responsive 
etiological opinion, following a thorough review of the 
entire claims folder, as to his claim for service connection 
for a skin disorder.  Such an examination should be 
accomplished on remand.  38 C.F.R. § 3.159(c)(4).  

Prior to the examination, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  

Accordingly, these issues are REMANDED for the following:  

1.  Ask the Veteran to identify all 
medical providers who have treated him 
for skin problems since September 2008.  
After receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of 
any outstanding records of pertinent 
medical treatment which are not already 
in the claims folder.  

2.  Schedule the Veteran for a VA 
examination by a physician to determine 
the nature and likely etiology of his 
claimed skin disorder.  The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should diagnose 
all current skin disorders.  Based on a 
review claims file, examination of the 
Veteran, and generally accepted medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to whether it is as at least as likely 
as not (50 percent or greater probability) 
that any diagnosed skin disorders are 
etiologically related to his periods of 
service.  

3.  Thereafter, review the Veteran's claim 
for entitlement to service connection for 
a skin disorder.  If any benefit sought 
remains denied, issue a supplemental 
statement of the case to the Veteran, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


